Case 4:18-cv-02904 Document 12 Filed on 09/16/19 in TXSD Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
PATRICK PIZZELLA,' ACTING
SECRETARY OF LABOR, UNITED
STATES DEPARTMENT OF
LABOR,
Plaintiff,

v. CIVIL ACTION NO. 4:18-cv-2904
DC BROADWAY, INC., D/B/A DON
CARLOS MEXICAN
RESTAURANT, CHRISTOS
STATHATOS, INDIVIDUALLY, and

KIN CHAN, INDIVIDUALLY,
Defendants.

§
§
§
§
§
§
§
8
§
8
§
§
§
8

JURY TRIAL DEMANDED

CONSENT JUDGMENT

Plaintiff has filed his complaint and Defendants have agreed to the entry of judgment
without contest. It is, therefore, upon motion of the Plaintiff and for cause shown,

ORDERED Defendants, their officers, agents, servants, employees and all persons in
active concert or participation with them be permanently enjoined from violating the provisions
of Sections 7 and 15(a)(2) of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C.
§§201, et seq., hereinafter referred to as the Act, in any of the following manners:

1. Defendants shall not, contrary to Sections 7 and 15(a)(2) of the Act, 29 U.S.C. §§207
and 215(a)(2) employ any employee in commerce or in the production of goods for commerce,
or in an enterprise engaged in commerce or in the production of goods for commerce, within the

meaning of the Act, for workweeks longer than forty (40) hours, unless the employee receives

 

' Pursuant to Federal Rule of Civil Procedure 25(d), Patrick Pizzella, Acting Secretary of Labor, is automatically
substituted as the party in interest for the former Secretary of Labor R. Alexander Acosta.
,

Case 4:18-cv-02904 Document 12 Filed on 09/16/19 in TXSD Page 2 of 4

compensation for his or her employment in excess of forty (40) hours at a rate not less than one
and one-half times the regular rate at which he or she is employed.

2. Defendants have paid a total amount of $205,434.60 (comprised of $102,717.30 in
back wages and $102,717.30 in liquidated damages), which the Parties agree, and the Court
finds, is due under the Act to Defendants’ employees named in the attached Exhibit A for the
period since August 22, 2015. The above payments were made as follows: (1) Defendants paid
to the employees directly $156,436.42 (including $78,218.21 in back wages and $78,218.21 in
liquidated damages) and (2) Defendants paid the remaining $48,998.18 (including $24,499.09 in
back wages and $24,499.09 in liquidated damages) to the U.S. Department of Labor, The
Plaintiff shall make appropriate distribution of the unpaid compensation to the employees, or
their estate if necessary, less income tax and social security deductions. In the event that any of
the money cannot be distributed within three (3) years hereof because of inability to locate the
proper person, or because of their refusal to accept, the money shall be deposited with the U.S.
‘Treasury. Deiendants are liable for their portion of payroll taxes due to the Internal Revenue
Service. Defendants shall provide the Plaintiffs identified in Exhibit A of this Consent Judgment
with IRS Forms W-2 for the portion representing back wages and IRS Forms 1099 for the
portion representing liquidated damages.

3. Upon entry of this judgment, Defendants’ employees not specifically named in
Exhibit A shall be restored their right to bring an action under Section 16(b) of the Fair Labor
Standards Act, 29 U.S.C. §216(b), and neither the filing of this action nor the entry of this
judgment shall bar such an action. Jn any such action, the statute of limitations shall be deemed
tolled from August 22, 2015 to July 22, 2018. Moreover, the filing of this action and provisions

of this judgment shall not be interpreted to limit, prejudice, or preclude the right of the Secretary
Case 4:18-cv-02904 Document 12 Filed on 09/16/19 in TXSD Page 3 of 4

of Labor or any of Defendants’ employees from filing an action under the Act covering
violations alleged to have occurred after July 22, 2018.

4. Within 60 days of entry of this judgment, Defendants agree to provide training to their
management and human resources employees involved in any stage of the payment process for
tipped employees. The training shall cover the requirements of the FLSA, including but not
limited to the proper calculation of the regular rate of pay and overtime premiums for tipped
employees.

5. Within 90 days of the entry of this judgment, Defendants agree to conduct and
complete an audit of its payroll and time records to confirm that tipped employees were paid the
proper overtime premiums. The audit should cover the time period from July 23, 2018 to the
present. In the event overtime compensation is found to be due, Defendants agree to pay their
employees and former employees any and all back wages owed to them for that time period.

Each party agrees to bear his or her own attorneys’ fees, costs and other expenses in
connection with any stage of this proceeding, including, but not limited to, attorneys’ fees which
may be available under the Equal Access to Justice Act, as amended.

Dated this___ day of , 2019.

 

GREY H. MILLER
SENIOR UNITED STATES DISTRICT JUDGE
Case 4:18-cv-02904 Document 12 Filed on 09/16/19 in TXSD Page 4 of 4

Us THER a

(eddie 52 LCM
President and Owner

DC Broadway, Inc., d/b/a Don Carlos
Mexican Restaurant

Daler Ae Ui, , 2019

Merlo

KIN CHAN

Director of eas

DC Broadway, Inc., d/b/a Don Carlos
Mexican Restaurant

Date: F/ o , 2019
Lilli /

SHANE A. MCCLELLAND
Attorney

State Bar No. 24046383

SD Tex. Bar No. 642324
Email: shane@hmirial.com

Date: She , 2019

Law Office of Shane McClelland, PLLC
24275 Katy Freeway, STE 400

Katy, Texas 77494

Telephone: (713) 987-7107

Facsimile: (832) 827-4207

FOR THE PLAINTIFF:

KATE. S. O°SCANNLAIN
Solicitor of Labor

CONNIE M. ACKERMANN
Acting Regional Solicitor

MARGARET TERRY CRANFORD
Counsel for Wage and Hour

 

State Bar No.: 24055743
Email: johnson jennifer@dol.gov

Date: F| I(g | 2019

Office of the Solicitor

U.S. Department of Labor

525 8. Griffin Street, Suite 501
Dallas, Texas 75202
Telephone: (972) 850-3100
Facsimile: (972) 850-3101

CEKTIFICATE OF SERVICE

I certify that on

a | (@ [. 2019, a true and correct copy of the executed Consent Judgment

was served upon Defendants’ counsel via electronic filing and email PDF at the following:

Shane A. McClelland

Law Office of Shane McClelland, PLLC
24275 Katy Freeway, STE 400

Katy, Texas 77494

Email: shane@hmtrial.com

 
